Citation Nr: 9928047	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-47 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda has been submitted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel






INTRODUCTION

The veteran had active service from October 1969 until 
October 1971.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.

On June 29, 1999, the veteran testified at a hearing held at 
Fort Harrison, Montana.  The transcript of the hearing is 
associated with the veteran's claims folder.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
porphyria cutanea tarda.

2. The RO notified the veteran of the denial of his claim on 
July 12, 1994;
the veteran did not file a notice of disagreement within one 
year from said date.

3. Evidence submitted after the July 1994 rating decision is 
cumulative and not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
from the date of denial of his claim.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.302, 20.1103 (1998).

2.  Evidence submitted since the RO's July 1994 decision is 
not new and material; therefore, the veteran's claim for 
entitlement to service connection for porphyria cutanea tarda 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

Service connection 

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 
3.303(a) (1998). Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Presumptive service connection may be granted for 
diseases listed in 38 C.F.R. § 3.309(e) that are associated 
with exposure to certain herbicide agents used in the 
Republic of Vietnam, if such specified diseases shall have 
become manifest to a degree of ten percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of ten percent or more within a 
year.  38 C.F.R. §§ 3.307(a)(6), 3.309 (1998);  see also 
McCartt v. West, 12 Vet. App. 164, 168 (1999).

 In Combee v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) ("the Court") held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by the VA as 
being etiologically related to prior exposure to herbicide 
agents that were used in Vietnam (See 38 C.F.R. § 3.309(e)), 
but must also determine whether the current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  In other words, the fact that the 
veteran did not meet the requirements of 38 C.F.R. § 3.309 
does not in and of itself preclude the veteran from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his 
porphyria cutanea tarda.  Where the dispositive issue 
involves a question of medical causation (such as whether a 
condition claimed is the result of active service in the 
military), then competent medical evidence or other probative 
evidence is necessary.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Finality of decision/new and material evidence

RO decisions that are not timely appealed by the veteran 
become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.302, 20.1103.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  The notice of 
disagreement must be filed within one year from the date of 
denial of the veteran's claim, or the RO's decision becomes 
final.  38 U.S.C.A. § 7105;  38 C.F.R. § 20.302.  

A final decision by the RO can be reopened only if new and 
material evidence is presented by the veteran.  38 U.S.C.A. 
§ 5108.  In determining whether to reopen 
a previously and finally denied claim, a three-step analysis 
was recently upheld by the Court.  Elkins v. West, U.S. Vet. 
App. No. 97-1534 (Feb. 17, 1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed .  
This presumption, however, no longer applies in the 
adjudication process that follows a reopened claim.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

The veteran's service medical records are negative for 
treatment of porphyria cutanea tarda.  However, in October 
1970, the veteran complained of a rash on his legs and arms.  

In November 1993, the veteran filed a claim for entitlement 
to service connection for porphyria cutanea tarda.  

The veteran was evaluated for porphyria cutanea tarda by Dr. 
J.K. in October 1990.
The private medical report stated that the veteran noticed 
the onset of increased skin fragility and blisters on his 
hands in July 1990.  Thereafter, the veteran was evaluated 
for skin lesions by a dermatologist who felt that the 
symptoms were characteristic of porphyria cutanea tarda.  
When the skin lesions failed to improve, the dermatologist 
referred the veteran to Dr. J.K for further evaluation.  Dr. 
J.K. noted the veteran's multiple lesions and blisters on 
both hands, and diagnosed porphyria cutanea tarda.  Dr. J.K. 
stated that such disease was precipitated by alcohol, 
estrogen therapy, iron supplementation and halogenated 
aromatic hydrocarbons.  Dr. J.K. concluded that the veteran's 
exposure to liver toxins, namely alcohol and the Isoflurane, 
most likely precipitated the clinical expression of his 
disease.  

Dr. J.K. advised the veteran that he could undergo tests to 
determine whether he had the inherited or acquired form of 
porphyria cutanea tarda.  In a December 1990 letter, signed 
by Dr. J.K., the veteran underwent porphyria cutanea tarda 
testing.  Dr. J.K. indicated that he could not yet determine 
from laboratory tests whether the veteran had the inherited 
or acquired form of the disease.

Private medical records dated from October 1992 until March 
1993 reflected additional diagnoses of porphyria cutanea 
tarda and noted the onset of this disease in 1990.  

The veteran underwent a VA examination in March 1993.  The 
report noted the initial diagnosis of porphyria cutanea tarda 
in 1990 when the veteran began experiencing blisters on his 
skin.  The VA examiner provided a diagnosis of 
porphyria cutanea tarda.  

In a July 1994 rating decision, the RO denied the veteran's 
claim on the bases that the disease was not shown to be 
incurred in or aggravated by military service and 
the disease did not become manifest within one year after 
discharge from service.  
The RO's letter enclosing the rating decision is dated July 
12, 1994.

On July 19, 1995, the RO received a statement requesting that 
the veteran's claim be reopened to enable the RO to obtain VA 
medical records for the past year. 

Newly submitted evidence

The RO requested and obtained VA medical records dated from 
1993 until 1995. The veteran underwent an Agent Orange 
examination in November 1993.  The report noted that the 
veteran did not attribute his chief complaint to Agent Orange 
exposure, and the examiner remarked "no A.O. exposure; 
P.C.T. found 25 years later & was a recent change."  
Additional VA records noted the veteran's history of 
porphyria cutanea tarda and indicated that the disease had 
its onset in 1990.  The VA records provided further diagnoses 
of porphyria cutanea tarda. 

Also received were two statements from the veteran in which 
he discussed his diagnosis of porphyria cutanea tarda and 
indicated that symptoms of the disease began in 1990.  The 
veteran further stated that VA examiners believe his disease 
is service connected, although they cannot prepare a letter 
so stating since they are not specialists in porphyria 
cutanea tarda. 

The veteran also submitted a magazine article regarding the 
possible relationship between Agent Orange and spina bifida, 
prostate cancer and a neurological disease called peripheral 
neuropathy.  

In February 1996, the RO declined to reopen the veteran's 
claim on the basis that new and material evidence had not 
been submitted. 

Analysis

Initially, the Board notes that the RO's rating decision 
became final when the veteran failed to file a notice of 
disagreement within one year from the date of the RO's July 
12, 1994 letter.  38 U.S.C.A. § 7105;  38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.302, 20.1103.  Accordingly, in order to 
reopen the claim, new and material evidence would have to be 
submitted since the final RO decision dated in July 1994.  
38 C.F.R. § 3.156 (a).

After having carefully reviewed the evidence, as will be 
discussed below, the Board is of the opinion that the veteran 
has not submitted new and material evidence for the purpose 
of reopening the claim of entitlement to service connection 
for porphyria cutanea tarda.

The veteran's claim was denied by the RO because porphyria 
cutanea tarda was not incurred in or aggravated by service 
nor did such disease become manifest to a degree of ten 
percent or more within the one year presumptive period after 
separation from service.  38 C.F.R. §§ 3.307(a)(6), 3.309 
(e).  Prior to the rating decision, the veteran submitted 
competent medical evidence showing diagnoses of porphyria 
cutanea tarda.  

Medical evidence submitted since July 1994 provided 
cumulative diagnoses of porphyria cutanea tarda but failed to 
establish that the disease was incurred in service or that a 
nexus had been established between such disease and service.   
The November 1993 medical report suggested no Agent Orange 
exposure, and indicated that the disease was diagnosed 
twenty-five years later.  Although pertinent to the veteran's 
claim, evidence which is unfavorable to the veteran's case 
may not "trigger a reopening" of the claim.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).  Accordingly, the 
November 1993 report was against any etiological relationship 
between porphyria cutanea tarda and any in-service incident 
or service-connected disability.  No other competent medical 
evidence of record set forth an opinion as to the etiology of 
the veteran's disease to warrant reopening the veteran's 
claim.

Moreover, subsequent medical evidence did not establish 
presumptive service connection because such evidence failed 
to show that the veteran's disease became manifest to a 
degree of ten percent or more within one year following 
service.
Rather, the evidence presented merely reiterated the onset of 
porphyria cutanea tarda nearly two decades after the 
veteran's service  

The Board points out that the veteran's two statements were 
cumulative in nature and duplicative of previously asserted 
contentions.  Moreover, lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  With respect to the magazine article, the 
Board notes that such article addressed diseases other than 
porphyria cutanea tarda and was irrelevant to the veteran's 
particular claim.  

As such, the Board finds that the evidence submitted by the 
veteran is not new and material, and, therefore, not 
sufficient to warrant reopening of his claim.  38 C.F.R. 
§ 3.156 (a). 

The Board points out that the veteran testified at hearing, 
similar to his two statements noted above, that several VA 
examiners stated that his disease should be service 
connected.  The examiners acknowledged, however, their 
inability to prepare letters on behalf of the veteran because 
they are not specialists in porphyria cutanea tarda.  See 
Transcript of June 29, 1999 hearing, p. 3.  First, the Board 
notes that the veteran's account of what a physician 
purportedly said does not constitute the requisite evidence 
of a medical diagnosis or of medical etiology.  See Robinette 
v. Brown, 69, 77 (1995).  Second, the veteran was evaluated 
and treated by Dr. J.K. who is a specialist in porphyria 
cutanea tarda.  Dr. J.K. opined that reasons other than Agent 
Orange most likely precipitated the veteran's disease. 

Additional matter

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the veteran of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the veteran of the evidence necessary 
to be submitted in connection with his claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits. The Court in Graves held that:

...when a veteran has made an application to reopen a claim 
and the Secretary is on notice of evidence which may prove to 
be new and material but has not been submitted with the 
application, the Secretary has a duty under section 5103 to 
inform a claimant of the evidence that is "necessary to 
complete the application."  Graves, 8 Vet. App at 525.

During the June 1999 hearing, the Board member informed the 
veteran of the type of evidence that would be beneficial to 
reopen his claim for service connection.  See Transcript of 
June 29, 1999 hearing, pp. 5-6.  The Board notes that the 
veteran has not submitted competent medical evidence 
establishing a nexus between his currently diagnosed 
porphyria cutanea tarda and his military service in Vietnam.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for porphyria cutanea tarda was 
not submitted by the veteran.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

